FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                      No. 05-30058
               Plaintiff-Appellant,
               v.                                D.C. No.
                                              CR-03-00498-RSM
GARY EVANS JACKSON,
                                                  OPINION
              Defendant-Appellee.
                                          
        Appeal from the United States District Court
           for the Western District of Washington
        Ricardo S. Martinez, District Judge, Presiding

                   Argued December 8, 2005
                  Submitted February 9, 2007
                      Seattle, Washington

                      Filed March 29, 2007

      Before: Ronald M. Gould and Marsha S. Berzon,
 Circuit Judges, and William W Schwarzer,* District Judge.

                    Opinion by Judge Berzon




  *The Honorable William W Schwarzer, Senior United States District
Judge for the Northern District of California, sitting by designation.

                                3581
                  UNITED STATES v. JACKSON              3583


                        COUNSEL

John J. Lulejian, Assistant United States Attorney, and Susan
B. Dohrmann, Assistant United States Attorney, Seattle,
Washington, for the plaintiff-appellant.
3584                  UNITED STATES v. JACKSON
Brian Tsuchida, Assistant Federal Public Defender, Seattle,
Washington, for the defendant-appellee.


                              OPINION

BERZON, Circuit Judge:

   Gary Jackson was indicted for violating 18 U.S.C. § 2423(c),1
which punishes any United States citizen “who travels in for-
eign commerce, and engages in any illicit sexual conduct with
another person.” The district court held that application of this
statute to Jackson’s conduct might well violate the Ex Post
Facto Clause of the Constitution, and interpreted the statute
narrowly to avoid any constitutional infirmity. We concen-
trate on the statutory interpretation question and approach it
somewhat differently: Using any reasonable definition of the
word “travel,” we conclude, Jackson’s actions fell outside the
conduct that Congress proscribed. We therefore affirm the
district court’s decision to dismiss the indictment.

                                   I.

                       Factual Background

  The factual circumstances of this case are undisputed and
quite disturbing.

   The defendant, Gary Jackson, is a United States citizen and
retired marine carpenter. In November 2001, Jackson and his
longtime domestic partner, James Kleven, left the United
States to relocate permanently to Cambodia. They sold their
home and shipped or sold their remaining property. The cou-
ple sent money to a friend in Cambodia, who purchased a
  1
   Unless otherwise noted, all subsequent statutory references are to the
2003 Supplement of the 2000 edition of Title 18 of the United States
Code.
                     UNITED STATES v. JACKSON                   3585
home for them.2 Before their departure, Jackson and Kleven
opened a joint bank account in the United States for the pur-
pose of maintaining a depository for Jackson’s monthly pen-
sion check. Funds from this account were then wired to a joint
account Jackson and Kleven opened in Phnom Penh, Cambo-
dia.

   After their departure from the United States, Jackson and
Kleven traveled in Thailand for two months, eventually set-
tling in their new home in Cambodia in January 2002. Both
Jackson and Kleven obtained jobs in Cambodia. According to
a declaration filed by Kleven, both men intended to apply for
Cambodian citizenship after satisfying that country’s five-
year residency requirement. Although Jackson continued to
use his United States passport to visit other Southeast Asian
countries, he never returned to the United States before his
arrest on the charges that are the subject of this appeal.

   Jackson admits that he met a young Cambodian boy selling
newspapers at a café in Phnom Penh on June 27, 2003 and
“asked [the boy] if he would sleep with him.” Jackson then
asked the boy to locate two other young boys to join them at
a guesthouse well-known for catering to sexual rendezvouses.
The three boys were between the ages of ten and fifteen. Jack-
son performed oral sex on each of the three boys one at a
time, while the others took photographs. After the encounter
Jackson gave the boys $21 to split.

  Cambodian authorities learned about the incident through
an international children’s rights group and arrested Jackson
on charges of debauchery. While the Cambodian charge was
pending, the United States revoked Jackson’s passport and
agreed to take jurisdiction over the crime. Jackson was there-
upon expelled from Cambodia, flown to the United States,
and indicted by a grand jury on three counts of violating 18
  2
   Cambodian law restricts property ownership to Cambodian citizens.
3586                UNITED STATES v. JACKSON
U.S.C. § 2423(c), a statute enacted on April 30, 2003 — well
after Jackson left the United States for the last time.

   Following his indictment Jackson entered into a plea agree-
ment, admitting that he had committed the acts alleged but
reserving the right to challenge the indictment on constitu-
tional, jurisdictional, and statutory grounds. Jackson then filed
a motion in the district court seeking to dismiss the indictment
on eight different grounds, including violation of the Ex Post
Facto Clause and charging conduct not within the scope of the
statute. Granting the motion, the district court dismissed the
indictment on the ground “that Congress intended only to pro-
hibit both travel and conduct occurring after the statute’s
effective date.” The district court reasoned that the plain lan-
guage of the statute evidenced Congress’s intent to meld the
statutory terms “travels in foreign commerce” and “engages
in illicit sexual conduct” into one substantive element.
Because Jackson’s travel in foreign commerce was complete
in 2001, the district court held, the statute did not apply to
Jackson’s conduct. Although the district court also suggested
that applying the statute to Jackson would violate the Ex Post
Facto Clause, the court rested its holding on its statutory inter-
pretation.

  The government timely appealed the order of the district
court. We review de novo a district court’s decision to dismiss
an indictment. See United States v. Marks, 379 F.3d 1114,
1116 (9th Cir. 2004), cert. denied, 543 U.S. 1170 (2005).

                               II.

                    Statutory Background

   [1] International child-sex tourism is a growing problem.
Seeking to aid foreign countries that lack effective domestic
legal means to prosecute American sex tourists and to deflect
foreign criticism that United States citizens are fueling the
international sex tourism industry, Congress has sought in
                       UNITED STATES v. JACKSON                       3587
recent years to strengthen this country’s laws prohibiting
illicit sexual activity by Americans traveling abroad. See H.R.
REP. 107-525, at 2-3 (2002). A statute enacted in 1994 prohib-
ited international travel by American citizens “for the purpose
of engaging” in sex with minors. See 18 U.S.C. § 2423(b).
Congress went a step further in 2003, adding the offense here
at issue. That enactment provides that “[a]ny United States
citizen or alien admitted for permanent residence who travels
in foreign commerce, and engages in any illicit sexual con-
duct with another person shall be fined under this title or
imprisoned not more than 30 years, or both.” Prosecutorial
Remedies and Other Tools to end the Exploitation of Children
Today Act of 2003 (“PROTECT Act”), Pub. L. No. 108-21,
§ 105, 117 Stat. 650, 653-54 (codified at 18 U.S.C.
§ 2423(c)). The PROTECT Act defines “illicit sexual con-
duct” as “(1) a sexual act . . . with a person under 18 years
of age that would be in violation of [federal law] if the sexual
act occurred in the special maritime and territorial jurisdiction
of the United States; or (2) any commercial sex act . . . with
a person under 18 years of age.”3 Id. (codified at 18 U.S.C.
§ 2423(f)). The indictment against Jackson alleged violation
of § 2423(c).

    [2] In a recent decision, United States v. Clark, 435 F.3d
1100 (9th Cir. 2006), we extensively reviewed § 2423(c) and
rejected several constitutional, statutory, and common law
challenges to Congress’s power to apply it to the defendant in
that case. Clark, however, both travelled and committed the
illicit sex act charged after the enactment of the statute. Id. at
1109 n.13. Neither this circuit nor any other has addressed the
application of the statute to individuals whose travel occurred
before the PROTECT Act’s enactment.
  3
    Jackson’s admitted conduct — giving money to teenage boys for per-
forming oral sex on them — clearly brings his sex acts within the defini-
tion of “illicit sexual conduct.” See United States v. Clark, 435 F.3d 1100,
1114-17 (9th Cir. 2006) (examining the statute’s nexus with commercial
activity).
3588                    UNITED STATES v. JACKSON
   Jackson argues that the Ex Post Facto Clause of the Consti-
tution does not permit his conviction when an integral part of
the proscribed conduct — the travel in foreign commerce —
occurred before the statute’s enactment.4 The government
counters that the Ex Post Facto Clause would not be violated
if the statute applied to Jackson’s conduct, because Jackson
completed the crime after the 2003 statute was enacted, by
engaging in the illicit sex act. See Johnson v. United States,
529 U.S. 694, 699 (2000) (noting a successful ex post facto
claim requires a defendant to “show both that the law he chal-
lenges operates retroactively (that it applies to conduct com-
pleted before its enactment) and that it raises the penalty from
whatever the law provided when he acted” (emphasis added)).
Both these arguments depend on examining the conduct that
the statute proscribes. We must therefore begin by clarifying
the relationship between the offense’s two elements — that
the defendant (1) travel and (2) engage in illicit sex.

   The district court held that the statute “clearly melds ‘travel
and engages’ into one substantive element.” Such a view,
however, is at least in tension with, and probably inconsistent
with, Clark’s holding that the statute “does not require that
the [illicit sex act] occur while traveling in foreign commerce.”5
435 F.3d at 1107. Moreover, Clark quite explicitly treats the
travel and illicit sex components of the statute as distinct ele-
ments of the crime. Id. at 1114. In light of Clark, an individ-
ual can violate § 2423(c) even if he stops traveling before he
engages in illicit sex.6
  4
     The Ex Post Facto Clause provides that “No Bill of Attainder or ex
post facto Law shall be passed.” U.S. CONST. art. I, § 9, cl. 3.
   5
     The district court did not have the benefit of this court’s ruling in Clark
when it reviewed the statute.
   6
     Clark leaves unresolved the question of “[w]hether a longer gap
between the travel and the . . . sex act” than existed in that case (less than
two months) would “raise constitutional or other concerns.” 435 F.3d at
1107 n.11. Our resolution of this case also does not depend upon the
length of time between the end of travel and the sex act. Instead, our focus
is on the circumstance that the two-year gap between Jackson’s travel and
his illicit sex acts straddled the statute’s enactment. We therefore do not
consider whether a two-year gap lacking that characteristic would be a
sufficiently “longer gap” to “raise constitutional or other concerns.”
                    UNITED STATES v. JACKSON                 3589
   So determining, however, does not settle the question
whether the statute applies to defendants, like Jackson, who
engaged in no transit after the statute was enacted. In address-
ing that issue, Jackson frames the question primarily as one
of Congress’s constitutional power to punish him based in
part on conduct — the travel to Cambodia — in which he
engaged before the enactment of the statute. But that constitu-
tional question would arise only if Congress in fact meant to
reach such conduct. If the statute does not apply unless both
the travel to Cambodia and the illicit sex act occurred after the
2003 statute was passed, we have no reason to reach the ex
post facto question. We therefore turn to the question whether
§ 2423(c) applies in part retrospectively — that is, when the
travel occurred before the statute was enacted.

                               III.

               Temporal Reach of the Statute

   [3] When, as here, the retrospective impact of a law is at
issue, the initial question is “whether Congress has expressly
prescribed the statute’s proper reach.” Fernandez-Vargas v.
Gonzales, 126 S. Ct. 2422, 2428 (2006) (quoting Landgraf v.
USI Film Prods., 511 U.S. 244, 280 (1994)) (internal quota-
tion marks omitted). If it has not, “we try to draw a compara-
bly firm conclusion about the temporal reach specifically
intended by applying ‘our normal rules of construction.’ ” Id.
(quoting Lindh v. Murphy, 521 U.S. 320, 326 (1997)).

   Although Landgraf and Fernandez-Vargas involved the
possible retrospective application of civil statutes, the same
approach to statutory interpretation applies initially to deter-
mining the temporal reach of a criminal statute. That is, while
“[t]he Ex Post Facto Clause raises to the constitutional level
one of the most basic presumptions of our law: legislation,
especially of the criminal sort, is not to be applied retroactive-
ly,” there is an antecedent issue, “[q]uite independent of the
question whether the Ex Post Facto Clause bars retrospective
3590                   UNITED STATES v. JACKSON
application” of the statute, namely “whether Congress
intended such application.” Johnson, 529 U.S. at 701 (citing
Landgraf, 511 U.S. at 265).

   Jackson challenges the partially retrospective application of
§ 2423(c) to him. We therefore follow the Supreme Court’s
instructions about the order of our inquiry, and consider first
whether Congress has specified the temporal reach of the stat-
ute. Doing so, we conclude, using traditional tools of statutory
construction, that § 2423(c) applies only if both the travel and
the illicit sex act took place after the enactment of the PRO-
TECT Act.

   [4] Our conclusion follows largely from the plain language
of the statute. Critical to our statutory interpretation is that
§ 2423(c) specifies, as one of the crime’s two elements, that
it covers “[a]ny United States citizen . . . who travels in for-
eign commerce.” 18 U.S.C. § 2423(c) (emphasis added). The
use of the present tense suggests that statutory element does
not apply to travel that occurred before the statute’s enact-
ment.

   [5] As a general matter, “Congress’ use of a verb tense is
significant in construing statutes.” United States v. Wilson,
503 U.S. 329, 333 (1992).7 Under normal English language
conventions, the use of the present tense in § 2423(c) indi-
cates that Congress desired only to cover individuals traveling
after the enactment of the statute; one would not refer in the
present tense to something that had already happened. See
Gwaltney of Smithfield, Ltd. v. Chesapeake Bay Found., Inc.,
  7
   In Wilson, the Supreme Court interpreted a federal statute that credits
certain time spent in detention before the start of a defendant’s sentence.
That statute referred to “a sentence that ‘was imposed’ ” and “the time that
the defendant ‘has spent’ in official detention.” Wilson, 503 U.S. at 333
(quoting 18 U.S.C. § 3585(b) (1988)). The Court therefore held that “[b]y
using these verbs in the past and present perfect tenses, Congress has indi-
cated that computation of the credit must occur after the defendant begins
his sentence.” Id.
                      UNITED STATES v. JACKSON                     3591
484 U.S. 49, 59 (1987) (“[T]he undeviating use of the present
tense strongly suggests [that] the harm sought to be addressed
. . . lies in the present or the future, not in the past.”); United
States v. Leon H., 365 F.3d 750, 752-53 (9th Cir. 2004) (find-
ing that Congress’s use of the present tense in a juvenile sen-
tencing statute indicated that the juvenile’s age at the time of
sentencing was relevant, rather than his age at the time of the
crime); Bonnichsen v. United States, 367 F.3d 864, 875 &
n.15 (9th Cir. 2004) (“In the context of [the statute at ques-
tion], we conclude that Congress’s use of the present tense is
significant. The present tense ‘in general represents present
time.’ Congress, by using the phrase ‘is indigenous’ in the
present tense, referred to presently existing tribes, peoples, or
cultures.” (footnote and citation omitted) (citing RAYMOND W.
PENCE & DONALD W. EMERY, A GRAMMAR OF PRESENT DAY
ENGLISH 262 (2d ed. 1963))). So the present tense verb “trav-
els,” most sensibly read, does not refer to travel that occurred
in the past — that is, before the enactment of the statute.

   [6] Further, we need not rely only on our linguistic conven-
tions to understand Congress’s intentions in using the present
tense. Congress has specified generically how we are to apply
statutes that use the present tense: The Dictionary Act pro-
vides that “[i]n determining the meaning of any Act of Con-
gress, unless the context indicates otherwise . . . words used
in the present tense include the future as well as the present.”
1 U.S.C. § 1 (2000).8 Congress did not say that its usage of
the present tense applies to past actions, an omission that,
given the precision of the Dictionary Act in this regard, could
not have been an oversight. See United States v. United Mine
Workers of Am., 330 U.S. 258, 275 (1947) (finding signifi-
cance in the Dictionary Act’s failure to include government
entities in its definition of “persons”); United States v. Brown-
field, 130 F. Supp. 2d 1177, 1181-82 (C.D. Cal. 2001) (con-
struing a criminal statute’s requirement that a mailing be
  8
   This language of the dictionary act was operative at the time Congress
enacted § 2423(c) and remains unaltered.
3592                   UNITED STATES v. JACKSON
made to a “person” not to include a mailing to the U.S. gov-
ernment, because the Dictionary Act does not list government
entities as a “person”). The Dictionary Act “provides general
rules of statutory construction” applicable to the United States
Code, United States v. Middleton, 231 F.3d 1207, 1210 (9th
Cir. 2000), and is fully applicable to construing criminal stat-
utes, see United States v. A&P Trucking Co., 358 U.S. 121,
123 & n.2 (1958). Moreover, the Act’s exception for instances
when “the context indicates otherwise” applies only when its
use would produce genuine discord and is necessary to “ex-
cus[e] the court from forcing a square peg into a round hole.”
Rowland v. Cal. Men’s Colony, 506 U.S. 194, 200 (1993). We
therefore do not have license, absent some strong contextual
indication so indicating, to read § 2423(c) as applying to
travel that occurred in the past, before the date of enactment.9

   [7] Any doubt that Congress used the present tense with
respect to the travel element in § 2423(c) to refer to present
and future but not past travel is dissipated by the use of the
present tense in referring to the second element of the crime
delineated by § 2423(c). That element applies if the offender
“engages in any illicit sexual conduct.” 18 U.S.C. § 2423(c)
(emphasis added). With respect to this second element, the
   9
     We have in one context, without noting the Dictionary Act definition
but consistent with its directive to take context into account, read present
tense prohibitory language as covering past actions: When a new statute
prescribes the consequences for actions that were prohibited at the time
they occurred. See Coal. for Clean Air v. U.S. EPA, 971 F.2d 219, 223-25
(9th Cir. 1992) (holding that a statute requiring EPA to promulgate regula-
tions “within 2 years after [it] . . . disapproves” of certain state submis-
sions, did not refer just to disapprovals that occurred after the statute’s
enactment, when preexisting law required those submissions and provided
for EPA approval or disapproval (quoting 42 U.S.C. § 7410(c)(1) (Supp.
II 1990))). Because Jackson’s conduct was not prohibited under prior
laws, these cases do not inform our understanding of Congress’s intent by
using the present tense in § 2423(c). We note as well that Coalition for
Clean Air was decided before the Supreme Court in Landgraf set out its
methodology for determining the retrospective impact of a statute.
                      UNITED STATES v. JACKSON                     3593
reference must be — as the government agrees10 — to the
period after the enactment of the statute. Otherwise, serious
ex post facto issues would arise regarding the validity of the
statute, because the Ex Post Facto Clause forbids punishing
individuals for acts that were legal at the time they were com-
pleted. See Johnson, 529 U.S. at 699. Likely aware of this
limitation, Congress undoubtedly only intended to criminalize
illicit sex acts committed after the enactment of the statute.
See WAYNE R. LAFAVE, SUBSTANTIVE CRIMINAL LAW § 2.4(a),
at 155 (2d ed. 2003) (“The clearest sort of an ex post facto
law is one which creates a new crime and applies it retroac-
tively to conduct not criminal at the time committed. This is
so obviously true that legislation seldom if ever has attempted
to accomplish this result.”).

    [8] Given that the present tense phrase “engages in any
illicit sexual conduct” must apply only to acts after April 30,
2003, we cannot comfortably read the present tense phrase
“travels in foreign commerce” in the same statutory subsec-
tion as applying retrospectively. 18 U.S.C. § 2423(c) (empha-
ses added). Rather, because Congress used the same tense in
both elements, we give both the same temporal reach, absent
some reason to do otherwise. See Abdul-Akbar v. McKelvie,
239 F.3d 307, 313 (3d Cir. 2001) (en banc) (holding for a stat-
utory prohibition and exception that are both cast in the pres-
ent tense that “the exception refers back to the same point in
time as the [prohibition] clause”); Redland Soccer Club, Inc.
v. Dep’t of the Army, 801 F. Supp. 1432, 1436 (M.D. Pa.
1992) (“The applicable sentence of [the statute] is in the pres-
ent tense . . . . The next sentence within the same paragraph
is undisputably in the present tense . . . . Plaintiffs claim that
the first sentence is actually phrased in the past tense, thereby
allowing imposition of liability for past owners or operators.
  10
    The government acknowledges in its brief that the illicit sexual con-
duct “must occur after April 30, 2003, for the statute to be charged.”
3594                   UNITED STATES v. JACKSON
Common sense and the rules of grammar belie such an asser-
tion.”).11

   Notably, Congress has used the past tense for certain ele-
ments of multiple-element crimes when it wants to specify, as
it may, that past conduct suffices to meet some of the ele-
ments. See, e.g., 18 U.S.C. § 922(g) (2000) (“It shall be
unlawful for any person — who has been convicted in any
court of, a crime punishable by imprisonment for a term
exceeding one year . . . to ship or transport in interstate or for-
eign commerce, or possess in or affecting commerce, any fire-
arm or ammunition; or to receive any firearm or ammunition
which has been shipped or transported in interstate or foreign
commerce.” (emphases added)); id. § 2252(a) (“Any person
who — knowingly receives, or distributes, any visual depic-
tion [of child pornography] that has been mailed, or has been
shipped or transported in interstate or foreign commerce . . .
shall be punished . . . .” (emphases added)). The statute under
which Jackson was convicted contains no such contrast in
tenses. We should not read in a temporal distinction Congress
failed to make.

   When, as here, we find the language of the statute to be
clear, “we look no further than that language in determining
the statute’s meaning.” Avendano-Ramirez v. Ashcroft, 365
F.3d 813, 816 (9th Cir. 2004) (quoting Or. Natural Res.
Council, Inc. v. Kantor, 99 F.3d 334, 339 (9th Cir. 1996)).
But even if we examined the legislative history, we would
reach the same result. The legislative reports that explain the
purpose of the provision, like the statute itself, use the present
tense to refer to both elements of the crime. See H.R. REP. NO.
108-66, at 51 (2003) (Conf. Rep.), as reprinted in 2003
U.S.C.C.A.N. 683, 686 (“This section addresses a number of
  11
     In citing these out-of-circuit cases, we do not endorse their ultimate
interpretations of the statutes they examined; we merely provide support
for our position that the conjoined use of present tense verbs informs statu-
tory interpretation.
                    UNITED STATES v. JACKSON                 3595
problems related to persons who travel to foreign countries
and engage in illicit sexual relations with minors.” (emphases
added)); H.R. REP. NO. 107-525, at 3 (“H.R. 4477 eliminates
the intent requirement where the defendant completes the
travel and actually engages in the illicit sexual activity with
a minor.” (emphases added)).

   Finally, our plain words reading of § 2423(c) does not
create absurd or impractical consequences that must be
avoided. See Avendano-Ramirez, 365 F.3d at 816 (“[W]e do
not limit ourselves to the apparent plain meaning of a statute,
if doing so leads to absurd or impracticable consequences.”
(quoting Or. Natural Res. Council, 99 F.3d at 339)). It is cer-
tainly reasonable that Congress chose not to spend resources
prosecuting long-expatriated individuals, but only sought to
deter future sex tourists from traveling by eliminating their
ability to avoid conviction by claiming to lack the requisite
intent in their decision to travel. See H.R. REP. NO. 107-525,
at 3 (noting the statute seeks to “close significant loopholes”
in previous legislation banning sex tourism).

   [9] For all these reasons, we conclude that Congress
intended to cover only travel that occurred after the statute’s
enactment. This determination ends the inquiry demanded by
Landgraf and its progeny and makes it unnecessary for us to
decide whether Jackson’s prosecution would violate the Ex
Post Facto Clause. Instead, as a matter of statutory interpreta-
tion, Jackson’s indictment must be dismissed unless he was
traveling in foreign commerce on or after April 30, 2003. We
now move to the question of whether Jackson was still travel-
ing in foreign commerce on April 30, 2003, or whether his
travel ceased before then.

                               IV.

           The Completion of Jackson’s Travels

  The parties’ positions concerning when an individual
ceases to be a “United States citizen[ ] . . . who travels in for-
3596               UNITED STATES v. JACKSON
eign commerce,” as required by § 2423(c), differ. According
to the government, such “travel” ends only when a citizen
who has gone abroad returns to the United States, regardless
of the length of the absence or the degree to which the person
has permanently resettled in a new country. Clark maintains,
in contrast, that the “travel” ends once the individual reaches
his or her foreign destination. We reject the government’s
position concerning the statutory meaning of “travel” and
conclude that to decide this case we need not determine
whether the defendant’s is correct.

   The government’s position — that “travel” can go on infi-
nitely, even if a citizen permanently resettles abroad — sim-
ply does not comport with common usage of the term
“travel,” standing alone. When statutes use common words
without explicitly defining them, we look to dictionaries to
understand the statute’s meaning. San Jose Christian College
v. City of Morgan Hill, 360 F.3d 1024, 1034 (9th Cir. 2004).
Dictionaries consistently define “travel” to include an active
motion component. See, e.g., MERRIAM-WEBSTER’S COLLEGIATE
DICTIONARY 1331 (11th ed. 2003) (defining “travel” as “to go
on or as if on a trip or tour,” “to go from place to place,” and
“to move or undergo transmission from one place to anoth-
er”); RANDOM HOUSE DICTIONARY OF THE ENGLISH LANGUAGE
2014 (2d ed. 1987) (defining “travel” as “to go from one place
to another,” “to move or go from one place or point to anoth-
er,” “to proceed or advance in any way”); BLACK’S LAW DIC-
TIONARY 1538 (8th ed. 2004) (defining “traveler” as “[a] per-
son who passes from place to place, for any reason”).

   [10] These definitions recognize that a person permanently
settled in a location is no longer traveling, even if that place
was not his place of origin. Accordingly, although somebody
taking a vacation to a foreign country is commonly described
as “traveling” the whole time he is away, a typical conversa-
tion would not describe somebody who has changed his pri-
mary residence to a foreign county as “traveling” the entire
time he remains outside the country. See Ludlam v. Ludlam,
                   UNITED STATES v. JACKSON                3597
31 Barb. 486, 490 (N.Y. Gen. Term 1860) (“If he made his
domicil in [Peru], as he admittedly did, it is unimportant, for
the present question, whether that domicil [sic] continued for
one year or ten. He was not a traveler but a resident, and yet
he was not a citizen of Peru, nor did he intend to become so,
but continued all the while a citizen of the United States.”
(emphasis added)), aff’d, 26 N.Y. 356 (1863); see also Illing-
worth v. State, 156 S.W.3d 662, 667 (Tex. App. 2005) (hold-
ing that a defendant is not covered by a statute allowing those
who are “traveling” to possess concealed weapons because he
had already arrived at his destination). So, the government’s
unsupported claim that Jackson’s travel was ongoing because
his presence in Cambodia depended upon holding a United
States passport is not plausible under any common usage of
the term “travel.”

   Clark reinforces our conclusion that the meaning of travel
in § 2423(c) is not so broad as the government suggests. In
upholding Congress’s power under the Foreign Commerce
Clause to regulate the defendant’s conduct in that case, we
relied on “[t]he combination of Clark’s travel in foreign com-
merce and his conduct of an illicit commercial sex act in
Cambodia shortly thereafter.” Clark, 435 F.3d at 1116
(emphases added). Such phrasing indicates that the defen-
dant’s travel ended prior to his commission of the illicit sex
act even though he remained abroad. Likewise, Clark’s hold-
ing that § 2423(c) “does not require that the [illicit sex act]
occur while traveling in foreign commerce,” id. at 1107, is
logical only on the understanding that travel can end for a
United States citizen at some point while still abroad.

   Moreover, this latter holding in Clark undermines the gov-
ernment’s explanation of why a broad interpretation of “trav-
el” is necessary: The government suggests that its limitless
interpretation of the term “travel” is necessary to avoid the
absurdity of requiring that the illicit sex act take place while
the offender is in transit — on the airplane or boat carrying
him to his destination, for example. As Clark indicates, the
3598               UNITED STATES v. JACKSON
illicit sex act does not need to take place during the course of
travel, but can occur thereafter. The government’s expansive
interpretation of “travel” is thus not necessary to effectuate
Congress’s intent broadly to cover illicit sex by Americans
“while in a foreign country.” H.R. REP. NO. 108-66, at 51
(2003) (Conf. Rep.), as reprinted in 2003 U.S.C.C.A.N. 683,
686. We therefore reject the government’s travel-goes-on-
infinitely position.

   That determination leaves two alternate meanings of the
term “travel”: Travel could end when the citizen arrives in a
foreign country, or travel could end only once the citizen
resettles in or takes up residence in a foreign country. Under
the latter understanding of “travel,” a person who is temporar-
ily in France or Thailand — on vacation, for example, or on
a business trip — but fully intends to return to a permanent
residence in the United States is “traveling” as long as he
remains in the foreign city, even if he never leaves Paris or
Bangkok to tour the foreign country.

   The former interpretation has somewhat more support in
the common definitions of the term “travel,” discussed above,
that refer to active motion between places. But the latter inter-
pretation at least contemplates future active motion — return-
ing to one’s home country. And it comports with colloquial
usage: We might say that someone on vacation in France for
three weeks is “traveling” during that time she is out of the
United States whether that person stays in one hotel in Paris
or goes to a different city each day.

   The first interpretation — that travels ends upon arrival —
would be further bolstered if one understood Congress’s
intent in including the “travels in foreign commerce” element
of § 2423(c) to refer to its constitutional authority to regulate
the channels of foreign commerce. See United States v. Clark,
315 F. Supp. 2d 1127, 1133 (W.D. Wash. 2004) (“The parties
agree, as does the Court, that [§ 2423(c)] constitutes a con-
gressional attempt to regulate the use of ‘channels of com-
                    UNITED STATES v. JACKSON                 3599
merce.’ ”), aff’d, 435 F.3d at 1116 (suggesting that § 2423(c)
could be upheld based on Congress’s power to regulate the
channels of foreign commerce). Our case law indicates that an
individual’s use of such channels ends when he arrives in a
foreign country. See United States v. Cummings, 281 F.3d
1046, 1050 (9th Cir. 2002) (acknowledging, but finding con-
stitutionally irrelevant, that a statute prohibiting the retention
of children abroad, who have arrived in the country by means
of foreign travel from the United States, “target[s] activity
after the use of channels of foreign commerce is complete”).
Reading § 2423(c) to make such a constitutional reference
would dictate that Jackson’s travel ended when he arrived in
Southeast Asia.

   On the other hand, an understanding that travel ends only
upon permanent resettlement in a foreign country is supported
by courts’ regular use of a distinction between individuals
who are physically present without intending to stay in a
locale and those who are present with an intent to remain.
People in the first category are usually considered mere visi-
tors, while people in the second category are considered resi-
dents or domicilaries of the new location. This distinction is
used both in common law decisions and in decisions interpret-
ing statutes. See, e.g., Miss. Band of Choctaw Indians v. Holy-
field, 490 U.S. 30, 48 (1989) (noting, under the common-law,
that “domicile is established by physical presence in a place
in connection with a certain state of mind concerning one’s
intent to remain there”); Maharaj v. Gonzales, 450 F.3d 961,
974 (9th Cir. 2006) (en banc) (deeming an alien’s “intent to
remain” in a foreign country relevant to whether he meets the
immigration law’s ban on asylum for those who are “firmly
resettled”); Nelson v. Bd. of Supervisors, 190 Cal. App. 3d 25,
30 (1987) (interpreting a California residency statute to
require “presence in the jurisdiction and intent to remain”).
Congress could have meant to incorporate such an “intent to
remain” concept into the determination of when an individual
is no longer a traveler, but has instead become a migrant to
another county.
3600               UNITED STATES v. JACKSON
   We need not chose between these two alternate definitions.
Under either interpretation, Jackson’s travel had ended by
April 30, 2003. As of that date, it had been nearly eighteen
months since his last airplane flight from the United States,
and almost sixteen months since he had begun residing in a
Phnom Penh home purchased for him. As of April 30, 2003,
Jackson had given up his residence in the United States,
begun fulfilling Cambodia’s five-year residency requirement,
and intended then to apply for Cambodian citizenship. The
government does not dispute those facts. Instead, it admits in
its brief that Jackson “took up residence in Cambodia.”

   [11] It is thus evident that Jackson had both arrived in
Cambodia and resettled in that country before § 2423(c) was
passed. His travel had ended on either plausible interpretation
of the term “travel” as used in § 2423(c). As Congress did not
intend to cover those whose travel ended before that date, he
could not be charged under § 2423(c).

   We note that this analysis is entirely consistent with
Clark’s holding that a lapse in time between a defendant’s
travel and his sex act will ordinarily not preclude prosecution
under the statute. Under our analysis, there was a significant
lapse in time between the end of travel and the sex act on
either of the two plausible interpretations of the term “travel”
we posit. The reason the statute does not apply is not because
of that lapse, however, but because both the travel and the sex
act were completed — separately — before the enactment of
the 2003 act under which Jackson was prosecuted.

                              V.

                         Conclusion

   Gary Jackson admits to committing despicable sexual acts
with children — acts that led to Jackson’s arrest by the Cam-
bodian police. Yet his abhorrent conduct does not give us
license to ignore the elements of the criminal statutes that
                  UNITED STATES v. JACKSON               3601
Congress has established. As we have explained, the text of
§ 2423(c) only proscribes the conduct of an individual “who
travels in foreign commerce” after the enactment of the stat-
ute. Because Jackson’s travel had ended by April 30, 2003, he
is not covered by the provision. The district court was there-
fore correct to dismiss the indictment.

  AFFIRMED.